Exhibit 3.2 By-Laws OF PERSONALITY SOFTWARE SYSTEMS, INC. ARTICLE I STOCKHOLDERS SECTION 1,01 ANNUAL MEETING. The annual meeting of the stockholders of the corporation shall be held on such date and at such time as designated from time to time for the purpose or electing directors of the corporation and to transact all business as may properly come before the meeting. If the election of the directors is not held on the day designated herein for any annual meeting of the stockholders, or at any adjournment thereof, the president shall cause the election to be held at a special meeting of the stockholders as soon thereafter as is convenient. SECTION 1.02 SPECIAL MEETING. Special meetings of the stockholders may be called by the president or the Board of Directors and shall be called by the president at the written request of the holders of not less than 50% of the issued and outstanding voting shares of the capital stock of the corporation.
